Citation Nr: 1411726	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-39 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to the award of VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Appellant entered active duty in June 1973 and separated from active duty in September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 administrative decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011 and December 2011, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the case was remanded by the Board in October 2011 and December 2011.  In this case, it does not appear that some of the remand directives have been accomplished yet and the Board must again remand the case so that there may be compliance with the October 2011 and December 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ was asked to:  (1) provide notice to the Appellant regarding what evidence is needed to establish veteran status pursuant to Dennis v. Nicholson, 21 Vet. App. 18 (2007), Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the provisions of 38 C.F.R. § 3.13 (2013); (2) obtain complete copies of the Appellant's service personnel records; and (3) readjudicate the matter with application of all appropriate laws and regulations and consideration of all additional information obtained since the issuance of a November 2007 statement of the case (SOC).  While service personnel records were obtained and notice was provided, the notice was inadequate and did not include a discussion of 38 C.F.R. § 3.13, which was the basis for the denial of the claim.  In addition, the claim has not yet been readjudicated prior to being sent back to the Board.  

A remand by the Board confers on a claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the claimant regarding what evidence is needed to establish veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The provisions of 38 C.F.R. § 3.13 must be included in the notice letter.  

2.  Then, readjudicate the matter with application of all appropriate laws and regulations (to include 38 C.F.R. §§ 3.12, 3.13) and consideration of all additional information obtained since the issuance of the November 2007 statement of the case (SOC).  If the decision remains adverse to the claimant, he and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


